Title: To James Madison from William Harris Crawford, 20 September 1816
From: Crawford, William Harris
To: Madison, James


        
          
            Department of War, September 20th. 1816.
          
          The Secretary of War has the honor to report to the President of the United States,
          That the appropriation for the Quarter Master’s Department of the Army of the United States, for the year 1816, is inadequate to the accomplishment of its object; and that it has become necessary for the public service, that a portion of the monies appropriated for other branches of expenditure in the Department of War, be applied to the said Appropriation, Viz:
          
            
              Of the sum appropriated for Camp-equipage, there be transferred to the appropriation for the Quarter Master’s department, the sum of
              $137.161.48
            
            
              Of the sum appropriated for Clothing, there be transferred to the appropriation for the Quarter Master’s department, the sum of
              100,000. ″
            
            
              
              dollars   
              237,161.48
            
          
          All which is respectfully submitted.
          
            (Signed) Wm. H. Crawford.
          
        
        
          The transfers above proposed are approved.
          
            Signed James Madison.
            Septr. 23. 1816.
          
        
      